Exhibit 10.40

 

February 25, 2003

 

American Spectrum Realty, Inc.

7700 Irvine Center Drive

Irvine, CA 92618

 

Ladies and Gentlemen:

 

We acknowledge that we owe to you the principal sum of $1,187,695 as
indemnification of a portion of the cost of settlement of the Teachout
litigation.

 

We propose to discharge the foregoing, in full settlement of our obligation to
indemnify you for the Teachout litigation, as follows:  We will pay to you the
principal sum of $1,187,695, plus interest thereon at the annual rate of 6% from
March 15, 2003, in the form of the assignment to you of our right to receive
$1,187,695 of principal payments on the notes payable to us and our affiliates
by reason of the Teachout settlement, plus all interest payable on such
principal amount of notes.

 

Please confirm your agreement with the foregoing by executing a copy of this
letter in the space provided below, whereupon this letter shall be a binding
agreement among us, and we and our affiliates will deliver to you assignments in
such form as shall be reasonably acceptable to you.

 

Sincerely yours

 

 

/s/ William J. Carden

 

 

 

William J. Carden

 

 

 

 

/s/ John N. Galardi

 

 

 

John N. Galardi

 

 

AGREED TO AND ACCEPTED BY

 

AMERICAN SPECTRUM REALTY, INC.

 

 

By:

/s/ Patricia A. Nooney

 

 

 

 

 

 

Date:

March 21, 2003

 

 

 

--------------------------------------------------------------------------------